UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-4146


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

FRAZIER DERRING,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., District Judge. (3:11-cr-00179-RJC-DCK-1)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James S. Weidner, Jr., LAW OFFICE OF JAMES S. WEIDNER, JR.,
Charlotte, North Carolina, for Appellant. Anne M. Tompkins,
United States Attorney, William M. Miller, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael Derring appeals his conviction and sentence,

imposed following a jury trial, for being a felon in possession

of a firearm in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2)

(2006).      On   appeal,   Derring’s     sole    contention     is    that    the

evidence   presented   at   trial   was    insufficient     to    convict      him

because the Government did not prove that the item he possessed

met the statutory definition of a firearm, primarily that it was

capable of expelling a projectile by the action of an explosive.

See 18 U.S.C. § 921(a)(3)(A) (2006).             Upon review of the record,

we conclude that Derring is mistaken; the Government’s expert

witness clearly testified that the device Derring possessed was

a firearm:

           A: A firearm is any weapon that is designed
           to, or can be readily assembled to fire a
           projectile by means of an explosion.

           [...]

           Q: Does this firearm meet the definition of
           a firearm that you gave us earlier in the
           fact that it is a weapon that is designed to
           expel   a  projectile  by   the  action   of
           explosive? [sic]

           A: It does.

           Accordingly,     we   affirm.          We   dispense       with    oral

argument because the facts and legal contentions are adequately




                                     2
presented in the material before this court and argument will

not aid the decisional process.



                                                     AFFIRMED




                                  3